      Case 3:18-cv-00683-VLB Document 108 Filed 05/07/19 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

NICOLE CHASE                            :     NO.: 3:18-cv-00683 (VLB)
                                        :
v.                                      :
                                        :
NODINE’S SMOKEHOUSE, INC., et al        :     May 7, 2019

          EXHIBIT A TO PROPOSED SECOND AMENDED COMPLAINT




                                            THE PLAINTIFF,
                                            NICOLE CHASE


                                   By:__Mary-Kate Smith             __
                                      Lewis Chimes (ct07023)
                                      Mary-Kate Smith (ct26820)
                                      Law Office of Lewis Chimes LLC
                                      45 Franklin Street
                                      Stamford, CT 06901
                                      Phone: (203)32407744
                                      Facsimile: (203)969-1319
                                      Email: lchimes@chimeslaw.com
                                             msmith@chimeslaw.com
        Case 3:18-cv-00683-VLB Document 108 Filed 05/07/19 Page 2 of 6




                                   CERTIFICATION


        I HEREBY CERTIFY that on the 7th day of May, 2019 a copy of the foregoing
was filed electronically and served by mail on anyone unable to accept electronic
filing. Notice of this filing will be sent by email to all parties by operation of the
court’s electronic filing system or by mail to anyone unable to accept electronic
filing as indicated on the Notice of Electronic Filing. Parties may access this filing
through the court’s CM/ECF System.
Elizabeth K. Acee
LeClair Ryan, PLLC
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511

David A Moraghan
Smith Keefe Moraghan & Waterfall LLC
P.O Box 1146
257 Main Street, 2nd floor
Torrington, CT 06790

Kristan M. Maccini
Christopher A. Clark
Howd & Ludorf, LLC
65 Wethersfield Avenue
Hartford, CT 06114-1190

Elizabeth M. Smith
LeClair Ryan, PLLC
One Financial Plaza
755 Main Street, Suite 2000
Hartford, Connecticut 06103




                                               ______/s/ Mary-Kate Smith____
                                                    Mary-Kate Smith




                                           2
Case 3:18-cv-00683-VLB Document 108 Filed 05/07/19 Page 3 of 6
Case 3:18-cv-00683-VLB Document 108 Filed 05/07/19 Page 4 of 6
Case 3:18-cv-00683-VLB Document 108 Filed 05/07/19 Page 5 of 6
Case 3:18-cv-00683-VLB Document 108 Filed 05/07/19 Page 6 of 6
